Name: Commission Regulation (EEC) No 2063/89 of 10 July 1989 re-establishing the levying of customs duties on jerseys, pullovers, etc., products of category No 5 (order No 40.0050), socks, sockettes, knitted or crocheted, products of category No 12 (order No 40.0120),track suits of knitted or crocheted fabric, products of category No 73 (order No 40.0730), and women's knitted or crocheted suits and ensembles, products of category No 74 (order No 40.0740), originating in the Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 12. 7. 89 Official Journal of the European Communities No L 196/ 11 COMMISSION REGULATION (EEC) No 2063/89 of 10 July 1989 re-establishing the levying of customs duties on jerseys, pullovers, etc., products of category No 5 (order No 40.0050), socks, sockettes, knitted or crocheted, products of category No 12 (order No 40.0120),track suits of knitted or crocheted fabric, products of category No 73 (order No 40.0730), and women's knitted or crocheted suits and ensembles, products of category No 74 (order No 40.0740), originating in the Indonesia, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply knitted or crocheted, products of category No 12 (order No 40.0120), track suits of knitted or crocheted fabric, products of category No 73 (order No 40.0730), and women's knitted or crocheted suits and ensembles, products of category No 74 (order No 40.0740), the relevant ceiling amounts respectively to 1 437 000, 3 037 000, 172 000 and 64 000 pieces ; Whereas on 23 June 1989 imports of the products in question into the Community^ originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 2 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of jerseys, pullovers, etc., products of category No 5 (order No 40.0050), socks, sockettes, HAS ADOPTED THIS REGULATION : Article 1 As from 15 July 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(Unit) CN code Description 40.0050 5 (1 000 pieces) 6101 10 90 6101 20 90 6101 30 90 jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 l 6110 10 99 ' 6110 20 91 6110 20 99 | 6110 30 91 61 10 30 99 (') OJ No L 375, 31 . 12. 1988, p. 83 . No L 196/12 Official Journal of the European Communities 12. 7. 89 Order No Category(Unit) CN code Description 40.0120 12 (1 000 pairs or pieces) 6115 1200 6115 19 10 6115 19 90 611520 11 6115 20 90 6115 91 00 6115 92 00 611593 10 6115 93 30 61159399 6115 99 00 Panty-house (tights), stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 40.0730 73 (1 000 pieces) 6112 11 00 611212 00 6112 19 00 Track suits of knitted or crocheted fabric, of wool, cotton or man-made textile fibres 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 610413 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, cotton or man-made fibres, excluding ski-suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission